Citation Nr: 1309176	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-25 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and schizophrenia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A video hearing was held on January 18, 2013, before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing has been associated with the Veteran's Virtual VA file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board observes that the issue of entitlement to service connection for a psychiatric disorder was initially adjudicated as entitlement to service connection for depression.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009).  In this case, the Veteran has been assessed as having various diagnoses, including depression and schizophrenia.   Therefore, the Board must remand the issue of entitlement to a psychiatric disorder for development and adjudication.

The Board also notes that there appear to be outstanding medical records.  In this regard, there are currently no private treatment records in the case file; however, in a VA mental health note dated in March 2010, the Veteran reported to the physician that he had previously received psychiatric treatment at the Phoenix Center Community Mental Health Program in Fort Valley, Georgia, but had to stop because he was unable to afford the treatment.  The record also indicates that the Veteran had previously been hospitalized at private facilities and that he received treatment while incarcerated.  Additionally, the Veteran has reported that he is currently receiving treatment at the Perry Outpatient Clinic in Perry, Georgia, and that he has been seen at the VA Medical Center in Dublin, Georgia.  Therefore, the RO should make an attempt to obtain any outstanding VA and private medical records.

In addition, the Board notes that the Veteran has not been afforded a VA examination in connection with his current claim.  The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of depression, schizophrenia, or other psychiatric disorder.  However, the April 1981 report of medical history upon separation reveals that the Veteran did report having experienced nervous trouble of sorts.  The Veteran also testified during his January 2013 hearing that he experienced confusion, forgetfulness, and lack of concentration in service.  He indicated that he was considered absent without leave (AWOL) when he was taking authorized leave and forgot to return.  He further asserts that these same symptoms - bouts of confusion, forgetfulness, and the inability to concentrate - are the same symptoms that he currently has (except worse) as they manifested in service for the first time.  Moreover, post-service VA medical records document treatment and diagnoses for depression and schizophrenia, paranoid type.  

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any psychiatric disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should develop the Veteran's claim for service connection for a psychiatric disorder, including all necessary notification and assistance.  After completing all appropriate development, the RO should adjudicate the claim in accordance with Clemons v. Shinseki, 23 Vet. App 1 (2009).

2.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for private medical records from the Phoenix Center Community Mental Health Program in Fort Valley, Georgia, as well as any records documenting his psychiatric hospitalizations and his treatment during his incarceration.

The RO/AMC should also obtain any outstanding VA medical records, including records from the 
Perry Outpatient Clinic in Perry, Georgia, and the VA Medical Center in Dublin, Georgia.  

2.  After completing the above actions, the Veteran should be afforded a VA examination to determine the nature and etiology of any and all current psychiatric disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and assertions, to include hearing testimony.  

It should be noted that the Veteran is competent to attest to observable symptomatology and matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, including his reported symptomatology and nervous trouble. 

In rendering his or her opinions, the examiner should address whether the Veteran's unauthorized absences during his period of service as well as any other behavior changes, to include the Veteran's reported symptoms of confusion, forgetfulness, and lack of concentration during service, are indicative of a psychiatric disorder at that time of service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


